            Case 2:19-mj-03497-DUTY Document 1 Filed 08/22/19 Page 1 of 6 Page ID #:1

A091 (Rev. 11/82)                              CRIMINAL COMPLAINT
           UNITED STATES DISTRICT COURT                                CENTRAL DIST         CT        R~~~,N~~7
                                                                 DOCKET NO.
              UNITED STATES OF AMERICA                                                                AUG 2 2 2019
                         v.
                  CARLOS ROSALES                                 MAGISTRATE'S CASE O.           CEN1Ral DISikICI Uh ~ l   ~iRNiH
                                                                              e~~                                         L Pl11Y
                                                                              7


                         Complaint for violation of Title 18, United States Code, Section 1073

 NAME OF MAGISTRATE JUDGE                                                                        LOCATION
                                                                 UNITED STATES
 HONORABLE ALEXANDER F. MACKINNON                                MAGISTRATE JL7DGE              Los Angeles, California

 DATE OF OFFENSE                     PLACE OF OFFENSE            ADDRESS OF ACCUSED(IF KNOWN)

 December 27, 2004                   Los Angeles County

 COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:



                                                      [18 U.S.C. § 1073]

         On or about December 27,2004, in Los Angeles County, within the Central District of California,
 defendant CARLOS ROSALES ("defendant") did willfully, knowingly, and unlawfully travel in interstate and
 international commerce from the State of California to Mexico, with the intent to avoid prosecution for the
.crime of Murder, in violation of California Penal Code Section 187, a felony in the State of California, for
 which defendant was charged in arrest warrant number LACBA276426,issued by the Superior Court ofthe
 State of California, County of Los Angeles, on or about December 30,2004 in violation of Title 18, United
 States Code, Section 1073.




 BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

         (See attached affidavit which is incorporated as part of this Complaint)

 MATERIAL WITNESSES IN RELATION TO THIS CHARGE: N~A


                                                SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the                                          ~~I~~G~ ~'
foregoing is true and correct to the best       Michael E. Alker                    ~~
 Of 1TIy IC110WIeC~gE.                          OFFICIAL TITLE
                                                Special Agent —Federal Bureau ofInvestigation
 Sworn to before me and subscribed in my presence,

 SIGNATURE OF MAG[STRA       GE                                                                       DATE

                     ~~~               ~,~.-                                                         0/zz~aoi y
AUSA Edward Han x8230 REC: Detention
 Case 2:19-mj-03497-DUTY Document 1 Filed 08/22/19 Page 2 of 6 Page ID #:2



                                T TTTTT[fTT




     I, MICHAEL E. ALKER, being duly sworn, declare and state as

follows:

                       I.   PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint and arrest warrant for defendant CARLOS ROSALES

(~~ROSALES") for Unlawful Flight to Avoid Prosecution, in

violation of Title 18, United States Code, Section 1073.

     2.      The information contained herein is based on my

participation in this investigation and my training and

experience, as well as my conversations with other law

enforcement officers and my review of various law enforcement

documents.     This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.         Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

               II. BACKGROUND OF AGENT MICHAEL E. ALKER

     3.      I am a Special Agent with the Federal Bureau of

Investigation ("FBI") and have been so employed for over 10

years.    I have been a member of the joint FBI/Los Angeles Police

Department (~~LAPD") Fugitive Task Force for approximately three

years.    I have extensive experience in conducting fugitive

investigations.     In that capacity, I have conducted numerous

fugitive investigations, have personally several hundred




                                    1
 Case 2:19-mj-03497-DUTY Document 1 Filed 08/22/19 Page 3 of 6 Page ID #:3




fugitive arrests, and have been responsible for the arrests of

several fugitives across the United States and abroad.

        4.   From 2009 until 2013, I investigated national security

matters and international terrorism.        From 2013 to 2016, I was

assigned to the Southern California Drug Task Force/High

Intensity Drug Trafficking Area (~~SCDTF/HIDTA") in Los Angeles,

California and the Los Angeles Strike Force DEA SWBl/FBI CE-1

(~~LASF")     The SCDTF/HIDTA and LASF conduct major narcotics

investigations and are comprised of Special Agents from the FBI,

DEA, DHS, IRS, and local law enforcement personnel designated as

TFOs.

        5.   Based upon my experience and training with the FBI as

well as conversations that I have had with other, more

experienced agents and law enforcement officers who specialize

in fugitive investigations, I am familiar with the methods

utilized by fugitives to avoid detection and capture by law

enforcement.     I have also spoken with agents, as well as other

law enforcement officers, about their experiences and the

results of their investigations and interviews.         Through my

conversations with these agents and other law enforcement

officers, coupled with my investigation of narcotics traffickers

avoiding detection by law enforcement, I am knowledgeable in the

methods and modes of fugitives, including the techniques,

tactics and procedures they employ to avoid arrest.

                   III. STATEMENT OF PROBABLE CAUSE

     6.      On or about June 19, 2017, I spoke with LAPD Homicide

Detective Carey Ricard, who relayed to me the following details
 Case 2:19-mj-03497-DUTY Document 1 Filed 08/22/19 Page 4 of 6 Page ID #:4




regarding a homicide investigation that was initiated on

December 27, 2004:

            a.   On the afternoon of December 27, 2004, the LAPD

Hollenbeck Division desk officer received a telephone call from

the San Bernardino Sheriff's Department ("SBSD") during which

SBSD Deputy Cobley informed the desk officer that Paula Leon was

at the station and had informed the deputy that her son, CARLOS

ROSALES (`~ROSALES") had killed his live-in girlfriend, G.B.

Leon further advised that ROSALES had wrapped G.B. in a blanket

and hid her in the closet at 329 N. Indiana Street, Los Angeles,

California.

            b.   Hollenbeck Division LAPD officers responded to

329 N. Indiana Street, Los Angeles, California and discovered

G.B.'s body in the closet covered in a gray blanket.          G.B. was

pronounced dead at approximately 4:15 p.m.

            c.   During a subsequent interview of Leon by

Detective Ricard on December 27, 2004, Leon relayed additional

details during which ROSALES admitted to his mother that he

killed G.B. and hid her body in a closet.        ROSALES told Leon

that he was going to turn himself in; however, he first wanted

to take Leon to a notary public so that he could write a letter

giving Leon the custody of his children.

            d.   Leon subsequently drove to a notary public at

Acacia and La Palma Avenue in Anaheim and obtained a letter

signed by the notary public giving Leon custody of ROSALES's

children.    When the notary asked about the whereabouts of G.B.,

the children's mother, ROSALES said she was in Mexico.


                                    3
 Case 2:19-mj-03497-DUTY Document 1 Filed 08/22/19 Page 5 of 6 Page ID #:5




           e.    After leaving the notary public, Leon and ROSALES

got into Leon's vehicle so ROSALES could turn himself in.           But

before ROSALES turned himself in, he exited Leon's vehicle and

fled on foot.

           f.    On December 30, 2004, the Superior Court of

California, County of Los Angeles issued a felony arrest

warrant, case number BA276426, charging ROSALES with one count

of California Penal Code Section 187(a), Murder.

     7.    LAPD detectives and officers conducted an exhaustive

investigation searching for ROSALES; however, they were unable

to locate him.    Approximately five years later, on July 29,

2009, the LAPD received a telephone call from a relative of

ROSALES.   According to the relative, around Christmas of 2008,

she overheard Leon tell an unidentified relative of ROSALES that

ROSALES was residing in Autlan De Navarro Jalisco, Mexico,

approximately six hours away from Puerto Vallarta, Mexico, with

ROSALES's biological father.      According to a court ordered

delayed registration of birth notice for Carlos Rosales, who was

born in Mexico, ROSALES was born in Autlan, Jalisco, Mexico.

     8.    On August 19, 2019, I spoke with the same relative who

confirmed that ROSALES was residing near Autlan De Navarro

Jalisco, Mexico, and the relative stated that ROSALES was

approximately 30 minutes away from El Grullo, Jalisco, Mexico.

     9.    According to this relative, ROSALES admitted to

killing G.B. and that he did it so that he would not have to pay

child support following their separation.




                                    0
 Case 2:19-mj-03497-DUTY Document 1 Filed 08/22/19 Page 6 of 6 Page ID #:6




     10.      This. relative subsequently provided the Facebook

account of ROSALES, which was under the name "Ruben Lopez."           A

comparison of the California Department of Motor Vehicles

photograph for ROSALES and that of the photograph listed on the

profile page of Ruben Lopez was made and they appear to be the

same person.      Additionally, according to the information listed

on the Facebook account, ROSALES identified that he is currently

residing in Mexico.

                                 CONCLUSION

     11.      For all the reasons described above, there is probable

cause to believe that ROSALES has violated Title 18, United

States Code, Section 1073: Unlawful Flight to Avoid Prosecution.



                                                             ~~~~-

                                          Michael E. Alker, Special Agent
                                          Federal Bureau of Investigation

Subscribed     o and sworn before
me this 2?~    ay of August 2019

                 ~-
UNITED STATES M GIS RATE JUDGE
        ALEXANDER F. M~cKINNON




                                     ~7
